It has several times been held by this court that count 2 as drawn in this indictment is sufficient to sustain a conviction, and not demurrable. Moreover, in this case, even if one of the counts were void, the verdict would be referred to the good count; no proper action having been taken by the defendant to challenge its sufficiency.
Giving to the trial judge that consideration to which his judgments on motions for new trial are entitled, we cannot say that he erred in refusing the motion for new trial. The judgment is affirmed.
Affirmed.